Appeal by the People, as limited by their brief, from so much *309of an order of the Supreme Court, Queens County (Goldstein, J.), dated April 19, 1994, as sua sponte vacated the defendants’ convictions for unlawful imprisonment in the first degree.
Ordered that the order is affirmed insofar as appealed from.
The crimes committed by the defendants were essentially robbery and burglary. Since the incidental restraint in such cases merged into the ultimate crimes, the trial court properly dismissed the convictions for unlawful imprisonment in the first degree (see generally, People v Geaslen, 54 NY2d 510, 516-517; People v Gonzalez, 80 NY2d 146, 153). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.